Citation Nr: 1712531	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for carpal tunnel syndrome, claimed as a right hand disorder.  

3.  Entitlement to service connection for prostatitis.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1976 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and November 2011 and March 2014 rating decisions of the RO in Roanoke, Virginia.  This case is currently under the jurisdiction of the RO in Roanoke, Virginia.  The January 2008 rating decision denied the issues of entitlement to service connection for a bilateral ankle disability and carpal tunnel syndrome, claimed as a right hand disorder.  The November 2011 rating decision denied entitlement to service connection for prostatitis, and the March 2014 rating decision denied entitlement to a TDIU.  

This matter was previously before the Board in January 2014, at which time it was remanded for additional development.

In September 2016, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A written transcript of this hearing was prepared and associated with the evidence of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

As an initial matter, the Board notes that in the March 2014 rating decision, the RO denied entitlement to a TDIU.  In April 2014, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The April 2014 VA Form 21-8940 is reasonably construed as a notice of disagreement with the RO's decision to deny entitlement to TDIU.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Carpal Tunnel Syndrome

The Veteran asserted that he developed carpal tunnel during service.  Specifically, he stated that his currently diagnosed carpal tunnel syndrome was caused by an injury to his right thumb or as a result of his in-service duties as a helicopter mechanic.  In statements and testimony provided in January 2013 and September 2016, the Veteran asserted that he initially experienced symptoms during service as a result of him using tools and doing repetitive hand movements to complete his duties as a helicopter mechanic.  He explained that following his discharge from service he worked in many jobs requiring use of his hands, but that the symptoms started in service.  

In January 2013, the Veteran underwent a VA examination to address the nature and etiology of his carpal tunnel syndrome.  The examiner opined that it was less likely than not that his carpal tunnel syndrome was incurred in military service.  The examiner noted that the Veteran injured his thumb in 1977 and that a March 1977 service treatment record revealed no significant abnormality of the right hand, such as a fracture.  The examiner acknowledged that bone fractures and arthritis of the wrist could cause carpal tunnel syndrome, however, there was no evidence in the literature to suggest that a fracture of the thumb could cause carpal tunnel syndrome in the wrist.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It does not appear that the examiner considered the Veteran's lay statements of record, particularly, his assertions that his symptoms started in service as a result of his duties as a helicopter mechanic.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the originating agency should obtain an addendum medical opinion.

Bilateral Ankle

The Veteran asserted that he developed a bilateral ankle disability during service.  In the alternative, he stated that his ankle disability was caused by his service-connected back disability.  

Service treatment records indicated that the Veteran broke his right ankle during service.  The physician's summary section of the Veteran's January 1979 report of medical history documented that the Veteran broke his right ankle in 1977 with no residual deformity.  Service treatment records also show that the Veteran injured his left ankle during service and that his left ankle was placed in a cast.  

The Veteran underwent a VA examination in January 2013.  The examiner diagnosed a right ankle sprain, and found that the Veteran did not have a current left ankle disability.  The examiner stated that a review of the Veteran's claims file showed that he sustained a right ankle fracture and right ankle sprain during service and that he was in a cast for a right ankle fracture.  It was also noted that he was treated for left ankle sprains during service.  The examiner opined that it was less likely than not that the Veteran's mild right ankle strain was incurred during military service.  The examiner stated that there was no documentation of a right ankle fracture during military service.  

During his September 2016 DRO hearing, the Veteran testified that he injured his ankles in service.  He stated that he sprained his right ankle during service, but that currently his left ankle bothered him more than his right.  He stated that his exit examination documented a left ankle sprain.  Later in his testimony, he stated that his exit examination indicated that he broke his right ankle and that he had a cast on his right ankle during service.  He also testified that he was shot in his left foot following service.  In addition, he asserted that his ankle disability was secondary to his service-connected back disability.  

As noted above, the January 2013 VA examiner acknowledged that the Veteran fractured his right ankle during service, but later in the examination found that there was no documentation of a right ankle fracture during service.  The January 2013 VA examiner's opinion appears to be internally inconsistent and thus inadequate for adjudication purposes.  The examiner also incorrectly stated that the Veteran's right ankle was in a cast.  Additionally, the examiner's medical opinion was based on the absence of a right ankle fracture in service.  However, the service treatment records show that he broke his right ankle in 1977.  Finally, in light of the Veteran's assertions that he has a bilateral ankle disability secondary to his service-connected disabilities, he must be afforded another VA examination to address secondary service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312.  

The Veteran also mentioned that he was shot in his left foot following service, and that this may explain his left foot symptoms.  It does not appear that the treatment records pertaining to his claimed left foot gunshot wound are associated with the record, therefore a remand is required to obtain such records.  

Prostatitis 

The Veteran asserts that he is entitled to service connection for prostatitis.  

Service treatment records show that he was treated for prostatitis in March and April of 1978.  His symptoms included low back pain and mild abdominal pain.  

Post-service treatment records from the Department of Corrections showed that the Veteran complained of urinary frequency and difficulty urinating in December 2009.  In January 2010, he was urinating four times per hour and was diagnosed with prostatitis.  

In April 2010, the Veteran stated that he experienced symptoms of prostatitis for many years, but did not have the medical knowledge to understand that the symptoms were a positive indication of prostatitis.  

The Veteran underwent a VA examination in August 2011.  The examiner diagnosed erectile dysfunction and prostatitis.  The Veteran reported that his prostatitis was treated with antibiotics from 1977 to 1979.  He also reported that he had prostatitis in 2003 with frequent recurrences the last two years.  The examiner opined that the Veteran's prostatitis was less likely than not related to service.  The examiner noted that the Veteran was treated for prostatitis in March and April 1978, without further documentation of genitourinary complaints until 2009.  The examiner explained that there was no evidence that the prostatitis did not resolve with treatment during service.  The examiner acknowledged the Veteran's reports of prostatitis symptoms for many years.  The examiner also acknowledged research which showed that prostatitis symptoms were frequently missed by medical providers and recurrence was common.  The examiner stated that without some documented evidence of chronicity from 1978 to 2009, his prostatitis was less likely than not related to his treatment in service 30 years ago.  

During the Veteran's September 2016 DRO hearing, he testified that he did not currently have symptoms of prostatitis.  

The Board finds the August 2011 VA examination to be insufficient for adjudication purposes.  The examiner's opinion appears to be based solely on the lack of post-service medical evidence documenting prostatitis.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  In addition, the examiner did not adequately explain why the Veteran's prostatitis was not related to service in light of his reports of symptoms for many years, as well as the examiner's research that recurrence was common and that prostatitis symptoms were often overlooked by medical professionals.  Moreover, the Veteran is certainly competent to report observable symptoms.  Therefore, the Board finds that a remand to obtain an adequate opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for total disability evaluation based on individual unemployability due to service-connected disabilities.  Inform the Veteran of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, the RO or the AMC should undertake all indicated development to obtain private treatment records from the Veteran's claimed left foot gunshot wound.  The RO or AMC should inform the Veteran that additional treatment records may be available, and a signed and completed VA Form 21-4142 is needed.  A negative response is requested if no records are available.

4.  Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veteran's January 2014 examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's carpal tunnel syndrome had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements that he experienced symptoms of carpal tunnel syndrome during service when completing his duties as a helicopter mechanic and that he worked in other jobs following service that involved use of the hands.  

A complete rationale must be provided for any opinion(s) expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5.  The Veteran must also be afforded an examination by a physician or physicians with sufficient expertise to determine the nature and etiology of all ankle disorders present during the period of the claim.  All pertinent evidence of record must be made available and reviewed by the examiner(s).  Any indicated studies should be performed.

All ankle disorders present during the pendency of the claims should be identified by the appropriate examiner. Based on the examination results and review of the evidence, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the identified disorder is etiologically related to the Veteran's active service, to include any pertinent symptomatology documented in the service treatment records, and if not, an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the disorder was caused or permanently worsened by his service-connected low back or right knee disorders.  

In providing the requested opinion, the examiner must consider the Veteran's statements regarding the onset and progression of the claimed disorder and his pertinent symptomatology.  The examiner should consider and discuss the service treatment records showing that the Veteran broke his right ankle in 1977 and injured his left ankle during service.  

The examiner must also reconcile any conflicting medical evidence or opinions of record.

A complete rationale must be provided for any opinion(s) expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

6.  The Veteran must also be afforded an examination by a physician or physicians with sufficient expertise to determine the nature and etiology of his prostatitis.  All pertinent evidence of record must be made available and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on the examination results and review of the evidence, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the prostatitis is etiologically related to the Veteran's active service, to include any pertinent symptomatology documented in the service treatment records.  

In providing the requested opinion, the examiner must consider the Veteran's statements regarding the onset and progression of the claimed disorder and his pertinent symptomatology.  The examiner should consider and discuss the Veteran's statements that he experienced symptoms of prostatitis for many years, but did not know they were manifestations of prostatitis.  The examiner should also consider the August 2011 VA examiner's notes that prostatitis symptoms were frequently missed by medical providers and that recurrence was common.  

The examiner must also reconcile any conflicting medical evidence or opinions of record.

A complete rationale must be provided for any opinion(s) expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

7.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




